Title: To George Washington from Henry Knox, 27 March 1791
From: Knox, Henry
To: Washington, George



Sir
War department 27 March 1791

I have the honor to enclose a representation received from the Cornplanter. The fact of murdering the friendly indians by

Capt. Samuel Brady, formerly of the Pensylvania Line, is mentioned in several letters from Fort Pitt, and that the people along the upper parts of the ohio are exceedingly alarmed on that account. The enclosed from Colo. Neville to General Butler, and from Major Craig to me, contain the most particulars.
This event combined with others of a similar nature, will have most pernicious consequences. According to the statement received, it appears to have been an atrocious murder, and therefore merits a rigid inquiry, and if as represented, exemplary punishment.
As the crime was committed within Pensylvania I shall officially transmit the information to the Governor of this state and request him to demand the Governor of Virginia that the accused be given up for trial, by the laws of this state. This is the joint opinion of Mr Jefferson Colonel Hamilton and myself.
Although the accused will either not be apprehended, or if apprehended, will not be convicted, yet nothing farther on this point, can be attempted by the general government.
But I think it adviseable to write to Major General St Clair who sat out on the 23 instant, to inquire into the fact, and finding it as stated, to disavow and disapprove the murder in the strongest terms to the indians, and to assure them, that all possible means shall be taken to bring the accused to punishment; and in the mean time that he indemnify the relations of the deceased for the loss of the horses and other property.
Judge Rufus Putnam informs me of a letter dated at Marietta, the 16th instant, that from the intelligence he had received it would appear, that the Wyandots and Delawares will join in the war against us. and that appearances indicated a general indian War.
Arrangements are made and in operation for recruiting the two battalions of Levies to be raised in this State, and the prospects are good.
One company of the Levies is also recruiting in New Jersey. Lt Colonel Cummings declines taking the battalion and I have therefore offered it to Major Samuel Reading, who was a major, of reputation in the Jersey Line.
Colonel Harry Lee has declined accepting any subordinate command. I humbly request therefore, that you would please to appoint the officers for the Virginia battalion, and to direct the Major to repair immediately to this office for instructions. I take

the liberty of suggesting either Colo. Josias Carvel Hall, or Colonel Rawlings, in the place of Colonel Lee.
Brigadier General Sevier has been detained from setting out by sickness, but he has recovered, and will set out tomorrow morning being entrusted with the means of raising a battalion of Levies, in the territory south of the Ohio, and with Instructions to Governor Blount—relative to the proposed treaty with the Cherokees. I have the honor to be sir with the highest Respect Your obedient Servant

H. Knoxsecretary of War

